Exhibit 10.34

This Instrument was Prepared By

and should be Returned To:

David B. Williams, Esquire

Bush Ross, P.A.

Post Office Box 3913

Tampa, Florida 33601

COLLATERAL ASSIGNMENT OF RENTS AND LEASES

THIS COLLATERAL ASSIGNMENT OF RENTS AND LEASES (the “Assignment”) is made and
entered into the 30 day of April, 2010 by AEROSONIC CORPORATION, a Delaware
corporation (the “Assignor”), having an address of 1212 North Hercules Avenue,
Clearwater, Florida 33765, in favor of M & I Marshall & Ilsley Bank, and its
successors and assigns (hereinafter referred to as the “Assignee”), having an
address of 501 East Kennedy Blvd., Suite 900, Tampa, Florida 33602.

WITNESSETH:

WHEREAS, on even date herewith Assignee has made a loan to Assignor, which is
evidenced by that certain Loan Agreement (the “Loan Agreement”) of even date
herewith between Assignor and Assignee. Assignor owns certain property in
Pinellas County, Florida, being more particularly described on Exhibit A,
attached hereto and made a part hereof (the “Land”), together with the
improvements situated thereon (the “Improvements”), which Land and Improvements
are sometimes collectively referred to herein as the “Premises”. The documents
and instruments other than the Loan Agreement that have been executed or are to
be executed from time to time evidencing, securing or otherwise relating to the
Loan are hereinafter referred to as the “Other Loan Documents”. The Loan
Agreement and Other Loan Documents are hereinafter referred to as the “Loan
Documents”; and



--------------------------------------------------------------------------------

WHEREAS, the Assignee is willing to make and extend the Loan pursuant to the
terms and conditions provided in the Loan Documents, provided, among other
things, that the Assignor shall assign to the Assignee, absolutely and
unconditionally, all of its right, title and interest in and to the rents,
issues, profits, revenues, royalties, rights and benefits from the Premises to
secure the Loan; and

WHEREAS, the Assignor is willing to make such assignment on the terms and
conditions hereof as an inducement to the Assignee to make and extend the Loan
pursuant to the terms and conditions provided in the Loan Documents; and

NOW, THEREFORE, in consideration of the Premises and of the Loan, the sum of Ten
and No/100 Dollars ($10.00), and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. The above recitals are true and correct and are incorporated herein by
reference.

2. The Assignor hereby grants, conveys, transfers and assigns to the Assignee
all of its right, title and interest in and to all present and future rents,
income, issues, profits, revenues, royalties, rights and benefits arising now
and hereafter from the Premises and any and all monies, awards or other payments
made or payable by any and all tenants occupying the Premises either in lieu of
rent or on account of or arising from any default by any tenant under any lease,
including, but not limited to, any damages arising therefrom (all such monies,
award or payments, including but not limited to, damages, are collectively
referred to herein as the “Damages”). Any lease or leases for all or a portion
of the Premises, together with all amendments, modifications, extensions,
guarantees, renewals, additions and replacements thereto, are hereinafter
collectively referred to as the “Leases” and, individually, referred to as a
“Lease”.

This Assignment is made for the purpose of securing payment of the indebtedness
evidenced by the Note, together with all other sums with interest becoming due
and payable to the Assignee under the provisions hereof or under the Loan
Documents.

3. The Assignor will faithfully abide by, perform and discharge each and every
obligation, covenant and agreement of the Leases to be performed by the
Assignor; enforce, at the sole cost and expense of the Assignor, the performance
of each and every obligation, covenant, condition and agreement of the Leases;
appear in and defend any action or proceeding arising under, growing out of or
in any manner connected with the Leases or the obligations, duties or
liabilities of any tenants thereunder; furnish the Assignee, within ten
(10) days after execution, a copy of all new leases for the Premises; execute
and deliver to the Assignee such further assurances and assignments as the
Assignee may request with regard to any and all subsequent Leases of all or any
part of the Premises; execute and deliver to the Assignee such further
assurances and assignments and execute and deliver at the request of the
Assignee all such further assurances and assignments to effectuate this
Assignment as the Assignee shall from time to time require.

4. The Assignor will not: (a) do or permit anything to impair the security of
any Lease; (b) execute any other assignment of the Assignor’s interest in the
Leases or assignment or pledge of any rents arising or accruing from the Leases
or the Premises; or (c) subordinate the Leases to any mortgage or any other
encumbrance or permit, consent or agree to any such subordination without the
Assignee’s prior written consent.



--------------------------------------------------------------------------------

5. So long as there shall exist no Event of Default under the Loan Documents,
the Assignor shall have the right to operate and lease the Premises, remain in
possession thereof and collect upon accrual, but not more than each current
month prior thereto, and to use and apply all rents, income, issues, profits,
revenues, royalties, rights and benefits arising now and hereafter from the
Premises (hereinafter collectively referred to as the “Rents, Income and
Profits”).

6. Upon the occurrence of any event of default by the Assignor hereunder or an
Event of Default pursuant to the terms and provisions of the Loan Documents
(herein referred to as an “Event of Default” or a “Default”), the Assignee may
exercise any and all rights and remedies contained in the Loan Documents, and
the Assignee, without in any manner waiving such default, may at its option,
without notice and without regard to the adequacy of the security for said
indebtedness, either in person, by agent or by a receiver appointed by the
court, take possession of the Premises and have, hold, manage, lease and operate
the same on such terms and for such period of time as the Assignee may deem
proper, and, either with or without taking possession of said Premises in its
own name, the Assignee may demand, sue for or otherwise collect and receive all
Rents, Income and Profits of said Premises, including those past due and unpaid,
with full power to make from time to time all alterations, renovations, repairs
thereto or replacements thereof as may seem proper to the Assignee, and to apply
such Rents, Income and Profits to the payment of (a) all expenses of managing
the Premises, including, but not limited to, the salaries, fees and wages of a
managing agent and such other employees as the Assignee may deem necessary or
desirable and all expenses of operating and maintaining the Premises, including,
but not limited to, all taxes, charges, claims, assessments, water rents, sewer
rents and any other liens and premiums for insurance which the Assignee may deem
necessary or desirable, and the cost of all alterations, renovations, repairs or
replacements, and all expenses incident to taking and retaining possession of
the Premises which the Assignee may deem necessary or desirable, and (b) the
indebtedness evidenced by the Note and secured hereby and by the Mortgage
together with all costs, attorneys’ fees and paralegals’ fees, in such order of
priority as the Assignee in its sole discretion may determine, notwithstanding
any statute, law, custom or usage to the contrary. Exercise by the Assignee of
the options granted by this Assignment and the collection of Rents, Income and
Profits, and the application thereof as herein provided, shall not be considered
a waiver of any default by the Assignor hereunder or under the Loan Documents.

7. The Assignee is hereby vested with full power to use all measures, legal and
equitable, and to take any action deemed by it necessary or proper to enforce
this Assignment and collect the Rents, Income and Profits assigned hereunder,
including the right (but not the obligation) to enter upon the Premises and take
possession thereof forthwith to the extent necessary to effect the cure of any
default on the part of the Assignor as lessor under the Leases.

8. The Assignee shall not be obligated to perform or discharge, nor does it
hereby undertake to perform or discharge, any obligation, duty or liability
under the Leases, and the Assignor shall and does hereby agree to indemnify the
Assignee against and hold it harmless from any and all costs, expenses,
liabilities, losses or damages which it may or might incur or sustain under the
Leases, or under or by reason of this Assignment and of and from any and all
claims and demands whatsoever which may be asserted against it by reason of any
alleged obligation or undertaking on its part to perform or discharge any of the
terms, covenants or agreements contained in the Leases. Should the Assignee
incur any such liability, loss or damage under the Leases or under or by reason
of this Assignment, or in the defense of any such claims or demands, the amount
thereof, including costs, expenses and attorneys’ fees, shall be secured hereby
and by the Mortgage, and the Assignor shall reimburse the Assignee therefor
within ten (10) days after written demand for reimbursement is made upon the
Assignor, and upon failure of the Assignor to do so, the Assignee may at its
option declare all sums secured hereby and by the Mortgage immediately due and
payable. The Assignee shall not be liable for any loss sustained by the Assignor
resulting from the Assignee’s failure to let the Premises after an Event of
Default by the Assignor has occurred or from any other act or omission of the
Assignee in managing the Premises after an Event of Default by the Assignor has
occurred unless such loss is caused by the willful misconduct and bad faith of
the Assignee. It is further understood that this Assignment shall not operate to
place responsibility upon the Assignee for the control, care, management or
repair of the Premises or for the carrying out of any of the terms and
conditions of the Leases (except to the extent a court appointed receiver
operates the Premises for Assignee), nor shall it operate to make the Assignee
responsible or liable for any waste committed on the Premises by the lessees or
any other persons, or for any dangerous or defective condition of the Premises,
or for any negligence in the management, upkeep, repair or control of the
Premises resulting in loss or injury or death to any lessee, licensee, employee
or other person.



--------------------------------------------------------------------------------

9. Nothing contained in this Assignment and no act done or omitted by the
Assignee pursuant to the powers and rights granted hereunder shall be deemed to
be a waiver by the Assignee of its rights and remedies under the Loan Documents
and this Assignment is made and accepted without prejudice to any of the rights
and remedies possessed by the Assignee under the terms thereof. The rights of
the Assignee to collect said indebtedness and to enforce any other security
therefor may be exercised by the Assignee either prior to, simultaneously with
or subsequent to any action taken by it hereunder.

10. This Assignment, together with the covenants and warranties herein
contained, shall inure to the benefit of the Assignee and any subsequent
holder(s) of the Loan Documents, and shall be binding upon the Assignor and its
successors and assigns and any subsequent owner of the Premises. The Assignee
shall have the right to assign the Assignor’s right, title and interest in and
to the Leases to any subsequent holder of the Loan Documents subject to the
provisions of this Assignment, and to assign the same to any person acquiring
title to the Premises, or any portion thereof, through foreclosure under the
Mortgage or otherwise. After the Assignor shall have been barred and foreclosed
of all right, title and interest and equity of redemption in said Premises, or
any portion thereof, no assignee of the Assignor’s interest in the Leases shall
be liable to account to the Assignor for the Rents, Income and Profits. The
terms “Assignor” and “Assignee” shall include all heirs, personal
representatives, successors and assigns of the Assignor and the Assignee.

11. The Assignee may take or release other security for the payment of the
principal sum, interest and indebtedness evidenced by the Note, may release any
party primarily or secondarily liable therefor, and may apply other security
held by it to the satisfaction of such principal sum, interest or indebtedness
without prejudice to its rights hereunder.

12. Upon payment in full of all indebtedness secured hereby, as may be evidenced
by the recording or filing of an instrument of satisfaction or full release of
the Mortgage, unless there shall have been recorded another security instrument
in favor of the Assignee covering the whole or any part of the Premises, this
Assignment shall automatically become void and of no effect. Also, this
Assignment may be otherwise canceled by the Assignee or by executing a separate
instrument canceling or terminating this Assignment, and the Clerk of Circuit
Court of any county shall be entitled to rely upon such notation or separate
instrument in canceling this Assignment on the public record.

13. All notices which are required or permitted hereunder must be in writing and
shall be deemed to have been given, delivered or made, as the case may be
(notwithstanding lack of actual receipt by the addressee) (a) when delivered by
personal delivery, (b) three (3) business days after having been deposited in
the United States mail, certified or registered, return receipt requested,
sufficient postage affixed and prepaid, or (c) one (1) business day after having
been deposited with an expedited, overnight courier service (such as, by way of
example but not limitation, U.S. Express Mail, Federal Express or Purolator),
addressed to the party to whom notice is intended to be given at the address set
forth on page 1 hereof.

Any party may change the address to which its notices are sent by giving the
other party written notice of any such change in the manner provided in this
paragraph, but notice of change of address is effective only upon receipt.



--------------------------------------------------------------------------------

14. This Assignment shall be governed and controlled as to its validity,
enforcement, interpretation, construction, effect, and in all other respects by
the statutes, laws and decisions of the State of Virginia except to the extent
that the Assignee elects the benefit of any applicable Federal preemption laws.
The Assignor, in order to induce the Assignee to accept this Assignment, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, agrees that all actions or proceedings arising directly,
indirectly or otherwise in connection with, out of, related to or from this
Assignment shall be litigated, in the Assignee’s sole discretion and at the
Assignee’s sole election, only in courts having a situs within or whose
jurisdiction includes the Premises. For the purpose of the foregoing, the
Assignor and all principals, sureties, guarantors and endorsers hereby consent
and submit to the jurisdiction of any local, state or federal court located
within or whose jurisdiction includes Pinellas County, Florida.

15. In the event that more than one person or entity is an Assignor hereunder,
then all references to the “Assignor” shall be deemed to refer equally to each
of said persons or entities, all of whom shall be jointly and severally liable
for all of the obligations of the Assignor hereunder.

16. The Assignee shall be deemed to be the creditor of each tenant in
assignments for the benefit of creditors and bankruptcy, reorganization,
insolvency, dissolution, receivership or probate proceedings affecting such
tenant (without any obligation on the part of the Assignee, however, to file or
make timely filings of claims in such proceedings or otherwise to pursue
creditor’s rights therein). The Assignor hereby assigns to the Assignee any and
all Damages and any and all money received in connection with any such
assignment for the benefit of creditors or in any such bankruptcy,
reorganization, insolvency, dissolution, receivership or probate proceeding,
with an option to the Assignee to apply any such Damages or money in reduction
of the indebtedness evidenced by the Note (in the inverse order of maturity) and
secured by the Mortgage, whether or not a default exists hereunder. The Assignor
hereby appoints the Assignee as its irrevocable attorney-in-fact to appear in
any action and/or collect any such Damages, money, award or payment.

17. If any term of this Assignment or the application hereof to any person or
set of circumstances, shall to any extent be invalid or unenforceable, the
remainder of this Assignment, or the application of such provision or part
thereof to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term of this
Assignment shall be valid and enforceable to the fullest extent consistent with
applicable law.

18. No amendment, modification or cancellation of this Assignment or any part
hereof shall be enforceable without Assignee’s prior written consent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed and
sealed in its name all by authority duly given, as of the day and year first
above written.

 

WITNESSES:      

ASSIGNOR:

 

Aerosonic Corporation,

 

a Delaware corporation

        (Print Name:                                                     )    
By:   /S/ Douglas Hillman       Its:   (Print
Name:                                                     )             (SEAL)

STATE OF                         

COUNTY OF                         

The foregoing instrument was acknowledged before me this          day of April,
2010, by                                 , the                                 
of Aerosonic Corporation, a Delaware corporation, on behalf of the corporation,
who ¨ is personally known to me OR ¨ produced a                          Drivers
License as identification.

   Notary Signature

(NOTARY SEAL)

 

   (Type, Stamp or Print Name)

NOTARY PUBLIC, State of                      at Large

My commission expires:



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

Begin at the Northeast corner of the Southeast 1/4 of the Northwest 1/4 of
SECTION 12, TOWNSHIP 29 SOUTH, RANGE 15 EAST, Pinellas County, Florida, and run
thence South 0°16’59” West, along the North-South mid-section line of said
section, a distance of 350.0 feet to a point; thence run North 89°20’5” West, a
distance of 50.0 feet for the Point of Beginning, thence run North 89°20’5”
West, a distance of 450.0 feet to a point, thence run South 0°16’59” West, a
distance of 415.0 feet to a point, thence run South 89°20’5” East, a distance of
450.0 feet, thence run North 0°16’59” East, a distance of 415.0 feet to the
Point of Beginning, all in a portion of Tract A of REPLAT OF BLOCKS 1 THRU 19 OF
MARYMONT, according to the map or plat thereof as recorded in Plat Book 39, Page
31, of the Public Records of Pinellas County, Florida.